Title: From John Quincy Adams to John Adams, 26 September 1822
From: Adams, John Quincy
To: Adams, John


				
					My dear Son.
					Washington 26. September 1822
				
				Upon your return to Cambridge at the beginning of your Senior year, I wish to remind you of your father’s hopes and wishes by a word of encouragement and advice—Although upon the half-yearly list in June last your standing in your Class was not so high as you had expected, and I had flattered myself it would be, yet the testimonial of President Kirkland, both with regard to your conduct, and to your Scholarship was very favourable—Your number was 21, but with only 5 marks more than you had it would have been 11—Your reputation is very good, but there was in the last half year some relaxation of the exertions you had made in the preceding year—One half-hour more a day of close study than you gave would have more than yielded you the 5 marks, and placed you where I had required of you to stand at that time—within the first twelve—You must more than accomplish this  before the next vacation—The President expressly writes me, that by perseverance, you will yet improve in your standing, but I ask you to do more than persevere—you must redouble your applicationYou have now before you as I learn from your brother George a laborious term—Let me intreat you to make the best improvement of it—I hope to hear from you and of you before its close, in such manner as will enable me to invite you to come pass the winter vacation with us.  Remember that if you do come, you must bring your welcome with you; and that must be a gain of more than the five marks which were wanting to fulfill my expectations and your own last JuneGive my love to Charles and tell him I have been much distressed to hear of his illness—Mr Bouley mentions that he saw him last week and Quincy, quite recovered at  which I greatly rejoice—I hope to hear good accounts of him as well as of you. I shall write to him very soonI am your ever affectionate father.
				
					John Quincy Adams.
				
				
			